PER CURIAM:
Rodney Victor Harris seeks to appeal the district court’s order granting a motion to dismiss as to several of the claims in his 42 U.S.C. § 1983 (2000) complaint but denying the motion as to other claims. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Harris seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Harris’s motion for a continuance, and we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED